JUSTICE HOBBS
delivered the Opinion of the Court.
¶ 1 A district court magistrate sentenced A.S., an aggravated juvenile offender, to two years of commitment to the Department of Human Services ("DHS"), suspended on the condition that A.S. successfully complete two years of probation. The district court reversed the magistrate's sentencing order, vacated the sentence, and remanded the case for a new sentencing hearing on the basis that subsection (5)(a)(I)(A) of section 19-2-601, C.R.S. (2013), authorizes only commitment to DHS, with no allowanee for probation. The court of appeals affirmed the district court's decision. We granted certiorari and reverse the judgment of the court of appeals.1
T2 A court must sentence an aggravated juvenile offender as provided in section 19-2-*170601. § 19-2-908(1)(d), C.R.S. (2018). Subsection (5)(a)(I) of section 19-2-601 provides:
(A) For an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult, the court may commit the juvenile to the department of human services for a determinate period of up to five years;
For an offense that would constitute a class 2 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than five years; (B)
For an offense that would constitute a class 1 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than seven years.... (C)
§ 19-2-601(5)(a)(I) (emphasis added).
¶ 3 We hold that subsection (5)(a)(I)(A) of section 19-2-601 grants a court discretion to suspend a commitment to DHS on a condition of successful completion of probation for an offense that would not constitute a class 1 or 2 felony if committed by an adult.
I.
¶ 4 On January 27, 2011, the district attorney filed a Petition in Delinquency charging A.S., a juvenile, with four counts of sexual assault on a child,2 four counts of sexual assault on a child as part of a pattern of abuse,3 two counts of aggravated incest,4 and one count alleging the sentence enhancer of "aggravated juvenile offender5 pursuant to section 19-2-516(4)(a)(III), CRS. (2013). AS. entered a guilty plea to one count of sexual assault on a child, a class 4 felony if committed by an adult, and the sentence enhancer that identifies A.S. as an aggravated juvenile offender." The parties stipulated to a sentence to DHS of three years or less, offense-specific treatment, and registration as a sex offender. The district court magistrate accepted A.S.'s plea. On May 24, 2011, consistent with the recommendations of the pre-sentence investigation report, the magistrate sentenced A.S. to two years in DHS's Division of Youth Corrections, suspended on the condition that A.S. successfully complete two years of probation.
¶ 5 On June 8, 2011, the prosecution petitioned the district court for review of the magistrate's sentencing order pursuant to C.R.M. 7. It alleged that the sentence violated laws that control sentencing for juveniles adjudicated as aggravated juvenile offenders because they cannot be placed on probation.
¶ 6 The district court reversed the magistrate's sentencing order on July 8, 2011, concluding that "[slentencing juveniles adjudicated as aggravated juvenile offenders is provided for in CRS. 19-2-601(5)," and "[the only sentence authorized by that subsection is to the department of human services." Viewing the Children's Code as a whole, the district court determined that the General Assembly's use of the word "may" in section 19-2-601(5)(a)(1)(A) should be construed as "shall":
"[M]ay" as used in subsection (A) should not be interpreted to give sentencing courts the discretion whether to commit or not commit an aggravated juvenile offender to the department of human services. Rather "may" should be interpreted to give the courts discretion whether to commit the juvenile for the five years authorized or some period less than five years. "Shall" is used in subsections (B) and (C) because there is a minimum period of three years to the department of youth corrections that the court must impose. There are no minimum periods set in subsection (A). (Emphasis added).
The district court concluded that other sentencing options normally available for *171juvenile offenders, including probation, "specifically exclude juveniles adjudicated as aggravated juvenile offenders from such sentences." It reasoned that the legislature provided juveniles charged as aggravated juvenile offenders with the "additional procedural protections" supplied by a twelve-person jury "because of the mandatory sentencing scheme for aggravated juvenile offenders." Stating that the magistrate "may not impose a statutorily authorized sentence and suspend it upon completing a sentence that is not authorized," the district court reversed the magistrate's sentencing order, vacated the sentence, and remanded the case for a new sentencing hearing. |
¶ 7 A.S. appealed the district court's decision to the court of appeals, arguing that the district court erred in concluding that his sentence to probation was illegal. Employing essentially the same reasoning as the district court, the court of appeals affirmed.
IL
¶ 8 We hold that subsection (b)(a)(D(A) of section 19-2-601 grants a court discretion to suspend a commitment to DHS on a condition of successful completion of probation for an offense that would not constitute a class 1 or 2 felony if committed by an adult.
¶ 9 To resolve the may/shall issue, this case requires us to invoke a range of statutory construction tools in effectuating the intent of the General Assembly. After addressing the standard of review, we examine the statutory context of the juvenile special offender sentencing provisions. Next we analyze which sentencing options the General Assembly intended to make available for aggravated juvenile offenders who are subject to subsection (5)(a)(I)(A), and we explain how the history of legislative amendments to the sentencing requirements for aggravated juvenile offenders supports the sentence the magistrate imposed in this case.
A. Standard of Review
¶ 10 Statutory interpretation is a question of law we review de novo. See, e.g., Klinger v. Adams Cnty. Sch. Dist. No. 50, 130 P.3d 1027, 1081 (Colo.2006). When construing a statute, we ascertain and give effect to the General Assembly's intent, reading applicable statutory provisions as a whole in order to accord consistent, harmonious, and sensible effect to all their parts. People in the Interest of W.P., 2013 CO 11, ¶ 10, 295 P.3d 514, 519; Moffett v. Life Care Ctrs. of Am., 219 P.3d 1068, 1072 (Colo.2009). We give the language of the statute its commonly accepted and understood meaning. Crandall v. City of Denver, 238 P.3d 659, 662 (Colo.2010); see also § 2-4-101, C.R.S. (2018). We liberally construe statutes to fully carry out the General Assembly's intent. § 2-4-212, C.R.S. (2018).
¶ 11 In harmonizing seemingly conflicting statutes, we look to legislative history, the consequences of a given construction, and the goal of the statutory scheme. W.P., 295 P.3d at 519; Jenkins v. Panama Canal Ry. Co., 208 P.3d 238, 241 (Colo.2009); Frazier v. People, 90 P.3d 807, 811 (Colo.2004); see also § 2-4-208, C.R.S. (2013) (listing aids in construction of ambiguous statutes). When the General Assembly chooses to legislate in an area, we presume it is aware of its own prior enactments. Anderson v. Longmont Toyota, Inc., 102 P.3d 323, 330 (Colo.2004). When interpreting a comprehensive legislative scheme, we construe each provision to further the overarching legislative intent. W.P., 295 P.3d at 519; Martin v. People, 27 P.3d 846, 851-52 (Colo.2001); see also § 2-4-203(1)(a), (g) (encouraging consideration of the object the legislature sought to attain and the "[the legislative declaration or purpose"). When a statute is part of a complex of sentencing prescriptions, the entire scheme should be construed to give consistent, harmonious, and sensible effect to all of its parts. Fierro v. People, 206 P.3d 460, 461 (Colo.2009).
¶ 12 We do not presume the legislature uses language idly, with no intent that meaning should be given to it, People v. J.J.H., 17 P.3d 159, 162 (Colo.2001) (citing McMillin v. State, 158 Colo. 183, 405 P.2d 672, 674 (1965)); see also § 2-4-201(1)(b), C.R.S. (2013) (directing courts to presume the General Assembly intended "[the entire statute ... to be effective"). When possible, *172we endeavor to reconcile potential conflicts between statutes that regulate the same conduct. W.P., 295 P.3d at 519; Moffett, 219 P.3d at 1072. We avoid statutory interpretations that would lead to absurd results. Frazier, 90 P.3d at 811; see also § 2-4-201(1)(c) (directing courts to presume the General Assembly intended "[a] just and reasonable result"); § 2-4-203(1)(e) (encouraging consideration of "[the consequences of a particular construction"). i
¶ 13 In this case, we examine a comprehensive legislative scheme in ascertaining the General Assembly's use of the words "may" and "shall" in section
B. Juvenile Special Offender Sentencing Categories
114 The General Assembly designed the juvenile justice system to promote the overriding purposes of the Children's Code-serving child welfare and society's best interests-by "appropriately sanction[ing] juveniles who violate the law." WP., 295 P.8d at 521 (quoting § 19-2-102(1), C.R.S. (2013)); see also § 19-1-102(1)(a), C.R.S. (2018). The juvenile justice system aims to provide guidance, rehabilitation, and restoration for the juvenile and to protect society, rather than focusing principally on eriminal conduct and assigning criminal responsibility, guilt, and punishment. Bostelman v. People, 162 P.3d 686, 691 (Colo.2007). Consistent with these ends, we recognize juvenile justice proceedings as civil, rather than criminal, in nature. W.P., 295 P.3d at 521.
15 Whereas the adult eriminal justice. system emphasizes punitive penalties, the legislature intended the juvenile justice system to remain informal, flexible, and focused on rehabilitation. J.J.H., 17 P.8d at 164. Consequently, a trial court normally has broad discretion to craft a sentence it deems appropriate for a particular juvenile offender. See id. (noting that the sentencing judge in a juvenile adjudication "is not compelled to impose a severe sentence"); see also § 19-2-907(1), C.R.S. (2018) (providing a palette of sentencing options from which a court selects "as appropriate"); §§ 19-2-909 to -918.5, C.R.S. (2018) (describing specific sentencing options in more detail). When a
court commits a juvenile to DHS, it must determine whether removal from the home is in the juvenile's best interest, and whether there have been reasonable efforts to eliminate the need to remove the juvenile from the home. § 19-2-921(1.5)(a).
¶ 16 The General Assembly has identified four categories of juvenile special offenders subject to specific sentencing requirements: (1) mandatory sentence offenders; (2) repeat juvenile offenders; (8) violent juvenile offenders; and (4) aggravated juvenile offenders. See J.J.H., 17 P.3d at 161; see also § 19-2-516 (defining categories); § 19-2-907(2) (requiring special offender sentencing "as provided in section 19-2-908"); § 19-2-908.
¶ 17 A "mandatory sentence offender" is a juvenile who is adjudicated delinquent (and/or revoked from probation for a delinquent act) for a third time. See § 19-2-516(1). A "repeat juvenile offender" is a juvenile previously adjudicated delinquent who is either adjudicated delinquent for an act that constitutes a felony or revoked from probation for an act that constitutes a felony. § 19-2-516(2). A court must sentence these categories of offenders "out of the home for not less than one year, unless the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate." § 19-2-908(1)(a), (b).
¶ 18 A "violent juvenile offender" is a juvenile who is adjudicated delinquent for an act that constitutes a crime of violence. § 19-2-516(8). Section 19-2-908(1)(c)(I)(A) requires a court to sentence this category of offender "out of the home for not less than one year" unless the juvenile is ten to twelve years of age and "the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate."
¶ 19 Finally, an "aggravated juvenile offender" is: (1) a juvenile adjudicated delinquent or revoked from probation for an act "that constitutes a class 1 or class 2 felony"; (2) a juvenile previously adjudicated delinquent for an "act that constitutes a felony" who is adjudicated delinquent or revoked from probation for an "act that constitutes a *173crime of violence"; or (8) a juvenile adjudicated delinquent or revoked from probation for an "act that constitutes felonious unlawful sexual behavior ..., incest ..., or aggravated incest...." § 19-2-516(4).6 A court must "sentence an aggravated juvenile offender as provided in section 19-2-601." § 19-2-908(1)(d). Section 19-2-601 provides as follows:
(5)(a)(I) Upon adjudication as an aggravated juvenile offender:
(A) For an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult, the court may commit the juvenile to the department of human services for a determinate period of up to Five years;
(B) For an offense that would constitute a class 2 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than five years; .
For an offense that would constitute a class 1 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than seven years .... (C)
§ 19-2-601(5)(a)(I) (emphasis added). DHS may place a juvenile committed to it "in the Lookout Mountain school, the Mount View school, or any other training school or facility," or it may make "any other disposition as provided by law." § 19-2-909(2). Commitment of an aggravated offender to DHS is followed by a mandatory period of parole. See § 19-2-909(1)(b).
¶ 20 The district court and court of appeals both interpreted the General Assembly's use of the word "may" in subsection (5)(a)(D(A) as simply giving courts greater discretion to determine the length of a sentence of commitment to DHS. They noted that, whereas subsections (5)(a)(I)(B) and (C) include mandatory. minimums of three years, subsection (5)(a)(D(A) includes no minimum time of commitment,. The prosecution argued that we must interpret the word "may" in subsection (5)(a)(I)(A) in the same way as the word "shall" in subsections (5)(a)(D(B) and (C), mandating commitment for all: aggravated juvenile offenders. But we agree with A.S. that the General Assembly's use of "may" in subsection (5)(a)(D(A) affords the court discretion for other than class 1 or 2 felonies to suspend a commitment to DHS on a condition of successful completion of probation.
C. Sentencing Options Available for Aggravated Juvenile Offenders Subject to Subsection (5)(a)(D(A) of Section 19-2-601
¶ 21 The prosecution argues that reading section 19-2-601(5)(a)(I) in par materia with related provisions that create a comprehensive program for sentencing juvenile offenders requires us to interpret the word "may" in subsection (b)(a)(I)(A) to mean "shall." However, the legislature's use of the term "may" is generally indicative of a grant of discretion or choice among alternatives.7 People v. Triantos, 55 P.3d 181, 134 *174(Colo.2002); see also People v. Dist. Court, 718 P.2d 918, 922 n. 7 (Colo.1986) (explaining that, while "shall" is most commonly mandatory in effect, "may" is usually permissive or directory). "Where both mandatory and directory verbs are used in the same statute, . it is a fair inference that the legislature realized the difference in meaning, and intended that the verbs should carry with them their ordinary meanings." - Norman J. Singer & J.D. Shambie Singer, 3 Sutherland Statutory Construction § 57:11 (7th ed.). "This is especially true where 'shall and 'may' are used in close juxtaposition. ..." Id.
122 Section 19-2-601(5b)(a)(I)(A)'s use of the permissive "may" allows a court significant discretion to craft a sentence it deems appropriate for an aggravated juvenile offender adjudicated delinquent "[fJlor an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult." The only restriction this provision imposes on a sentencing court's discretion is that it may not commit such a juvenile to DHS for a term of more than five years. By contrast, through the General Assembly's use of the mandatory "shall," subsections (b)(a)(D(B) and (C) of section 19-2-601 compel commitment of an aggravated juvenile offender adjudicated delinquent "[fjor an offense that would constitute a class 2 [or class 1] felony if committed by an adult" to DHS. Providing courts greater flexibility in sentencing the least serious subcategory of juvenile offenders is consistent with the purposes of the juvenile justice system: serving child welfare and society's best interests by "appropriately sanction[ing] juveniles who violate the law." WP., 295 P.3d at 521 (quoting § 19-2-102(1)).
23 Section 19-2-601(5)(a)(I) does not operate in a vacuum. Restrictive language explicitly limits a court's application of each of the generally available sentencing options the General Assembly supplies in sections 19-2-909 to -917. For example, section 19-2-909 is applicable "[eJxeept as otherwise provided in sections 19-2-601 and 19-2-9218 for an aggravated juvenile offender." § 19-2-909(1)(a) (providing for commitment to DHS). Most of the remaining sections begin with a similar clause: "Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender..." § 19-2-910(1), (2) (providing for commitment of a person eighteen years of age or older to DHS, the county jail, or a community correctional facil*175ity); § 19-2-911(1) (providing for sentencing to an alternative services program or detention); § 19-2-912 (providing for placement "in the legal custody of a relative or other suitable person"); § 19-2-918(1)(a) (providing for placement on probation or under the protective supervision of a parent or guardian); § 19-2-915 (providing for placement "in the county department of social services"); § 19-2-916(1) (providing for placement "in a hospital or other suitable facility"); § 19-2-917 (providing for imposition of a fine). Section 19-2-914 uses the abbreviated phrase, "[elxcept as otherwise provided in section 19-2-601." § 19-2-914 (providing for a sentence of participation "in the community accountability program").
24 The prosecution argues the General Assembly's inclusion of limiting language in sections 19-2-909 to -917 bars a court from using any of these sentencing options for an aggravated juvenile offender. It asserts that, because the General Assembly did not specify "except as otherwise provided in seetion 19-2-601(5)(a)(I)(B) and (C)" or "except as otherwise provided in section 19-2-601 for an aggravated juvenile offender who is adjudicated on a class 1 or 2 felony," it intended to exclude all aggravated juvenile offenders from these sentencing options. This argument is unpersuasive.
1 25 First, there is nothing inherent in the phrase "except as otherwise provided in" which would lead us to adopt the prosecution's construction. Section 19-2-918 allows a court to sentence an aggravated juvenile offender to probation unless something in section 19-2-601 provides otherwise.9 Subsections (5)(a)(I)(B) and (C) of section 19-2-601 explicitly provide otherwise: they mandate a sentence to DHS for a juvenile adjudicated delinquent for an offense that would constitute a class 1 or 2 felony if committed by an adult. However, because an aggravated juvenile offender adjudicated delinquent "flor an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult" may receive another type of sentence, by its plain language, subsection (5)(a)(I)(A) imposes no limitation on the availability of a sentence of probation under section 19-2-918.
11 26 Second, the General Assembly's actual usage of "except as otherwise provided in" and similar phrases in other statutory provisions does not compel a contrary reading. While the General Assembly sometimes zeroes in on a specific exception within a'statutory provision when it uses the qualifier "except a§s otherwise provided in ...," it commonly references language that forms the basis for an exception less precisely. Compare, e.g., § 19-2-518, C.R.S. (2013) (requiring a district court judge to sentence a juvenile, whose criminal charges have been transferred to that court, according to seetion 18-1.8-401, C.R.S. (2018), "[elxcept as otherwise provided in subparagraph (I1) of this paragraph (d)"), with, eg., § 18-l-405(1), C.R.S. (2018) (requiring discharge of a defendant not brought to trial within six months of entering a plea of not guilty "[elx-cept as otherwise provided in this section"), and § 18-18-414(1), C.R.S. (2018) (providing that "[elxcept as otherwise provided in this article .or in article 42.5 of title 12, C.R.S., the following acts are unlawful: ..."). |
T27 Exceptions should not swallow the rule. The exception pertaining to aggravated juvenile offenders contained in section 19-2-911 provides for sentencing to alternative services and detention when read in conjunction with the "may" provision of subsection (5)(a)(I)(A), applicable to offenses that would not constitute a class 1 or 2 felony if committed by an adult. It states:
Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender ..., the court may sentence the juvenile to alternative services funded through section 19-2-212 or other alternative services programs. If a juvenile who is twelve years of age or older fails to make satisfactory progress in the alternative services to which he or she is sentenced or if the court finds that a sentence to alternative services would be contrary to the community interest, the court may *176sentence any juvemile adjudicated for an offense that would constitute a class 3, class 4, class 5, or class 6 felony or a misdemeanor if committed by an adult to detention for a period not to exceed forty-five days. Release for purposes of work, therapy, education, or other good cause may be granted by the court. The court may not sentence to detention any juvenile adjudicated for an offense that would constitute a class 1 or class 2 felony if committed by an adult. -
§ 19-2-911(1) (emphasis added). Although the exception stated in the final sentence of the provision does not explicitly reference section 19-2-601 or aggravated juvenile offenders, it logically references subsections (b)(a)(D(B) and (C) of section 19-2-601: a juvenile adjudicated delinquent for an offense that would constitute a class 1 or class 2 felony if committed by an adult is an aggravated - juvenile - offender, see § 19-2-516(4)(a)(I), who must be sentenced to DHS under subsection (5)(a)(I)(B) or (5)(a)(D(C) of section 19-2-601. By contrast, no part of section 19-2-911 explicitly or implicitly bars a court from giving an aggravated juvenile offender adjudicated "[flor an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult" a sentence of detention. § 19-2-601(5)(a)(D)(A).
D. Legislative Amendments to the Sentencing Requirements for Aggravated Juvenile Offenders
{28 As the session laws demonstrate, legislative amendments to the sentencing requirements for aggravated juvenile offenders support our reading of section 19-2-601(5)(a){ID)(A). The General Assembly added the aggravated juvenile offender category in 1984. See Rocha v. People, 718 P.2d 350, 353 n.3 (Colo.1986). Prior to 1996, when the General Assembly renumbered and extensively revised the statutory authority for the juvenile justice system,10 courts could commit aggravated juvenile offenders to DHS for five years but were not required to do so.11 As part of the 1996 revisions, the General Assembly designated three subcategories of aggravated juvenile offenders and defined different sentencing requirements for each:
{6)(5)(a)(I) Upon adjudication as an aggravated juvenile offender: |
(A) FOR AN OFFENSE OTHER THAN AN OFFENSE THAT WOULD CONSTITUTE A CLASS 1 OR 2 FELONY IF COMMITTED BY AN ADULT, the court may commit the juvenile to the department of human. services for a determinate period of UP TO five years;
(B) FOR AN OFFENSE THAT WOULD CONSTITUTE A CLASS 2 FELONY IF COMMITTED BY AN ADULT, THE COURT SHALL COMMIT THE JUVENILE TO THE DEPARTMENT OF HUMAN SERVICES FOR A DETERMINATE PERIOD OF UP TO FIVE YEARS;
(C) FOR AN OFFENSE THAT WOULD CONSTITUTE A CLASS 1 FELONY IF COMMITTED BY AN ADULT, THE COURT SHALL COMMIT THE JUVENILE TO THE DEPARTMENT OF HUMAN SERVICES FOR A DETERMINATE PERIOD - OF _ UP - TO SEVEN YEARS....
Ch. 283, see. 1, § 19-2-601(5)(a)(I), 1996 Colo. Sess. Laws 1595, 1648 (emphasis added). The first subcategory maintained the original permissive sentencing language but clarified that the court could commit that subcategory of aggravated juvenile offender to DHS for five years or less. See id. § 19-2-601(5)(a)(I)(A) (adding the words "up to"). Aside from the substitution of "shall" for "may," the sentencing requirements for the second subcategory of aggravated juvenile offenders were identical to those for the first subcategory. Compare - id. § 19-2-*177601(5)(a)(I)(A) (providing that "the court may commit the juvenile to the department of human services for a determinate period of up to five years") (emphasis added), with id. § 19-2-601(5)(a)(I)(B) (providing that "the court shall commit the juvenile to the department of human services for a determinate period of up to five years") (emphasis added). Finally, the third subcategory required sentencing to DHS for up to seven years. See id. § 19-2-601(5)(a)(D(C).
~ 129 We presume that the legislature does not use language idly. J.J.H., 17 P.3d at 162. If the General Assembly did not intend to distinguish the sentencing requirements for the first two subcategories of aggravated juvenile offenders by using "may" in one and "shall" in the other, it would have created only two subcategories 12 and used the word "shall" in both. Instead, we conclude the General Assembly intended the words "may" and "shall" to indicate a difference in sentencing discretion, separating the first subcategory of aggravated juvenile offenders-those adjudicated delinquent for lesser offenses-from the second subcategory. Our interpretation of section 19-2-601(5)(a)(I) ensures that the entire statute is effective, achieves a just and reasonable result that is feasible to execute, and serves the public interest. See § 2-4-201(1)(b)-(e). First, for those subject to subsection (5)(a)(I)(A), the General Assembly intended to allow a court to impose a sentence to DHS of up to five years or to select some other, more appropriate sentencing option. : Second, for those subject to subsection (5)(a)(ID)(B), it intended to mandate a sentence of commitment of up to five years. And, finally, for those subject to subsection (5)(a)(D(C), it intended to mandate a sentence of commitment of up to seven years.
11 30- At the same time the General Assembly subdivided section 19-2-601(5)(a)(I)-maintaining flexibility in sentencing under subsection (A) while introducing the mandatory provisions (B) and (C)-it introduced the "except as otherwise provided in section 19-2-601" restrictions to sections 19-2-909 to -917.13 Indeed, the restrictions logically represent the General Assembly's effort to eliminate potential conflict between the general sentencing provisions and subsections (b)(a)(I)(B) and (C) of section 19-2-601. We presume the General Assembly also intended the restrictions to work in harmony with subsection (5)(a)(I)(A), not to render it immediately indistinguishable from the newly created subsection (5)(a)(I)(B).
131 In 1999, section 19-2-601(5)(a)(D) achieved its modern form when the General Assembly introduced minimum sentences of three years for aggravated juvenile offenders subject to subsections (b)(a)(D(B) and (C), further differentiating subsection (5)(a)(I)(B) from (5)(a)(ID)(A). See ch. 18, see. 1, § 19-2-601(5)(a)(I), 1999 Colo. Sess. Laws 33, 33-34 (replacing the phrase "up to" in both subsections with the phrase "at least three but not more than," resulting in mandatory sentences to DHS of "at least three but not more than five years" for those subject to subsection (5)(a)(I)(B) and "at least three but not more than seven years" for those subject to - subsection - (b)(a)(D(C)). Subsection (b)(a)(D(A)'s language has remained static since the 1996 amendments, and our interpretation of it holds in both the pre- and post-1999 statutory contexts. Cf § 2-4-208, C.R.S. (2018) ("A statute which is reenacted, revised, or amended is intended to be a continuation of the prior statute and not a new enactment, insofar as it is the same as the prior statute.").
*178E. Other Indications of the General Assembly's Intent
¶ 32 The prosecution maintains that the General Assembly signaled its intent to mandate a commitment sentence, without the possibility of probation, for all aggravated juvenile offenders by designating this category of juvenile special offenders as the most serious and granting it heightened procedural protections. It argues that the criteria in section 19-2-516 defining each successive class of special offender (mandatory sentence 'offender, repeat juvenile offender, violent juvenile offender, and aggravated juvenile offender) are progressively more serious, and urges us to interpret the corresponding sentencing requirements to mirror this progression.
¶ 33 Recall that, while mandatory sentence offenders and repeat juvenile offenders may be sentenced at the court's discretion upon a finding "that an alternative sentence or a commitment of less than one. year out of the home would be more appropriate," § 19-2-908(1)(a), (b), a court must generally sentence violent juvenile offenders "out of the home for not less than one year," $ 19-2-908(1)(c)(I)(A). Non-aggravated juvenile offenders could face commitment to DHS for "up to two years if the juvenile is adjudicated for an offense that would constitute a felony or a misdemeanor if committed by an adult." See § 19-2-909(1)(a); see also § 19-2-921(8)(c). Finally, a court "may commit" an aggravated juvenile offender subject to subsection (b)(a){I)(A) of section 19-2-601 to DHS for "up to five years," "shall commit" an aggravated juvenile offender subject to subsection (5)(a)(I)(B) to DHS for "at least three but not more than five years," and "shall commit" an aggravated juvenile offender subject to subsection (5)(a)(I(C) to DHS for "at least three but not more than seven years." '
¶ 34 Whereas the lesser categories of spe-clal offenders (and non-special offenders) have no right to a trial by jury, alleged violent juvenile offenders have the right to demand trial by a six-person jury. See § 19-2-107(1). - Alleged aggravated juvenile offenders share the right to demand a six-person jury, see id., but have the additional right to demand the enhanced due process protections of a twelve-person jury, see § 19-2-601(8)(a) (requiring a twelve-person jury upon timely demand).
¶ 35 The prosecution suggests that interpreting subsection (5)(a)(I)(A) of section 19--2-601 to allow a court to grant an aggravated juvenile offender probation produces an absurd result. It points out that a court must first make a specific finding that such a sentence would be more appropriate than commitment out of the home for a mandatory sentence offender or repeat juvenile offender, see § 19-2-908(1)(a), (b), and that courts generally lack discretion to sentence violent juvenile offenders "in the home," § 19-2-908(1)(c)(I)(A). It argues that allowing courts discretion to sentence an aggravated juvenile offender subject to subsection (b)(a)(ID)(A) of section 19-2-601 to probation is inconsistent with this most serious category of juvenile special offenders. Similarly, it suggests a twelve-person jury makes sense only if an aggravated juvenile offender faces mandatory commitment if convicted.
¶ 36 The prosecution's arguments are unpersuasive. First, as we have already explained, we perceive no blatant conflict between the sentencing provisions for the various juvenile special offender categories, the language and history of legislative amendments to subsection (b)(a)(D(A), and related provisions, which collectively demonstrate the General Assembly's intent for the word "may" to retain its traditional, permissive meaning in that subsection. The increased due-process protections of a twelve-person jury are not lost on those subject to subsection (b)(a)(D(A). It allows a court to commit an offender subject to it for - "up to five years," § 19-2-601(b)(a)(I)(A), three years longer than the maximum sentence of commitment a court may impose on a non-aggravated juvenile offender, see § 19-2-909(1)(a). Exposure to such a significant sentence serves as ample justification for heightened due process protections.
¶ 37 We observe that both the general sentencing scheme for juvenile special offenders and an alleged aggravated juvenile offender's right to a twelve-person jury pre*179dated the 1996 amendments which introduced the three subcategories of aggravated juvenile offenders. See ch. 2883, see. 1, §§ 19-2-601(8)(a), 19-2-601(5)(a)(I), 19-2-908, 1996 Colo. Sess. Laws 1595, 1647, 1648, 1661-62. Consequently, we presume the General Assembly was aware of this preexisting framework when it passed the 1996 amendments and saw no cause for concern. See Anderson, 102 P.8d at 380 (explaining that, when the General Assembly chooses to legislate, we presume it is aware of its own enactments).
¶ 38 The General Assembly has made no modifications to section 19-2-516 (defining the juvenile special offender eategories), seetion 19-2-601(8)(a) (providing aggravated juvenile offenders with the right to a twelve-person jury), section 19-2-601(5)(a)(I) (describing sentencing requirements for the three subcategories of special offenders), seetion 19-2-908 (listing sentencing requirements for the other special offender categories), or sections 19-2-909 to ~917 (defining the general sentencing options for juvenile offenders) that would suggest we should construe the word "may" in subsection (b)(a)(D(A) of section 19-2-601 to mean "shall." We interpret the subsection accordingly.
¶ 39 We also observe significant differences in the text and history of the provisions governing violent juvenile offenders and aggravated juvenile offenders. The General Assembly has required that violent juvenile offenders be placed out of the home for not less than one year and specifically precludes an alternative sentence except for a child between ten and twelve years of age:
[Violent juvenile offenders] shall be placed or committed out of the home for not less than one year; except that this sub-sub-paragraph (A) shall not apply to a juvenile who is ten years of age or older, but less than twelve years of age, when the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate.
§ 19-2-908(1)(c)(D)(A). The general strue-ture of this statutory requirement-one year minimum removal for violent juvenile offenders, with a discretionary exception for offenders in a certain age range-evolved as the General Assembly reduced and eliminated a minimum age from the definition of "violent juvenile offender." When the General Assembly created the violent juvenile offender category in 1977, it only included juveniles at least fifteen years old and mandated one-year removal from the home for all violent juvenile offenders. Ch. 287, see. 1, §§ 19-1-1083(28), 19-83-118.1(1), 1977 Colo. Sess. Laws 995, 997. Later, the General Assembly lowered the minimum age for violent juvenile offenders to thirteen and allowed alternative sentences for violent juvenile offenders younger than fifteen. See ch. 138, see. 1, §§ 19-2-808(1)-(2), 1987 Colo. Sess. Laws 787 (repeal and reenactment of Children's Code). In 1996, the General Assembly eliminated a minimum age from 'the definition of "violent juvenile offender" and lowered the age range for juveniles eligible for alternative sentencing to its current level. Ch. 2883, see. 1, §§ 19-2-516(8), 19-2-908(1)(c)(I)(A), 1996 Colo. Sess. Laws 1595, 1640, 1662. As described above, the legislature has taken a different approach to sentencing - aggravated - juvenile - offenders. While the original definition of aggravated juvenile offenders included a minimum age,14 the 1996 revisions eliminated the minimum age and structured sentencing discretion for these juveniles based on their offenses, not their ages. Ch. 283, see. 1, §§ 19-2-516(4)(a)(I), 19-2-601(5)(a)(I), 1996 Colo. Sess. Laws 1595, 1640, 1648.
¶ 40 The legislature has exercised its prerogative to limit sentencing discretion for these two types of offenders in different ways. The prosecution suggests that the plain meaning of subsection (5)(a)(I)(A) creates an absurd inequity between violent juve*180nile offenders and aggravated juvenile offenders. It is not absurd, however, for the General Assembly to provide for a mandatory sentencing period for violent erimes but not for aggravated offenses that are neither class 1 or 2 felonies nor crimes of violence.15 This is consistent with sentencing in the adult context, where offenders are subject to longér mandatory sentences for crimes of violence. See § 18-1.3-406(1)(a). That is, adult offenders face a longer mandatory minimum sentence for committing a class 6 felony that is a crime of violence (for instance, assault in the second degree under section 18-3-203(2)(a), C.R.S. (2013)) than a class 6 felony that is non-violent unlawful sexual behavior (for instance, indecent exposure under section 18-7-302(4), CRS. (2018)). The prosecution's interpretation of subsection (5)(a)(T)(A)-substituting "shall" for "may"contradicts the General Assembly's decision to include a mandatory out-of-home placement of at least one year for violent offenders in section 19-2-908(1)(c)(I)(A) but to not include such a mandate for aggravated, offenders in subsection (b)(a)(D(A).
¶ 41 In sum, subsection (5)(a)(I)(A) of seetion 19-2-601 does not preclude probation for an aggravated juvenile offender adjudicated for other than a class 1 or 2 felony if committed by an adult.
F. Application to this Case
¶ 42 In this case, the district court magistrate sentenced A.S. to two years to DHS, suspended on the condition that A.S. successfully complete two years of probation. The district court reversed the magistrate's sentencing order, vacated the sentence, and remanded the case for a new sentencing hearing based on its belief that subsection (b)(a@)(D(A) precludes probation. The court of appeals affirmed the district court's decision. However, subsection (5)(a)(I)(A) of seetion 19-2-601 does not preclude probation for an aggravated juvenile offense not constituting a class 1 or 2 felony if committed by an adult.
¶ 43 A.S. pleaded guilty to one count of sexual assault on a child-an offense that would constitute a class 4 felony if committed by an adult-and the aggravated juvenile offender sentence enhancer. While the magistrate could have committed A.S. to DHS under subsection (b)(a)(I)(A) without suspending it for a period of probation, it opted otherwise. It suspended the commitment to DHS on the condition that A.S. successfully complete two years of probation. The magistrate's sentencing in this case is permissible under subsection (5)(a)(I)(A).
III. Conclusion
¶ 44 Accordingly, we reverse the judgment of the court of appeals We uphold the sentence the magistrate imposed.
JUSTICE BOATRIGHT dissents, and JUSTICE EID joins in the dissent.

. The issue on certiorari is:
Whether section 19-2-601(5)(a)(I), C.R.S., prohibits a court from sentencing an aggravated juvenile offender to probation as a condition of a suspended sentence to the Department of Human Services Division of Youth Corrections.


. These counts would represent class 4 felonies if committed by an adult. See § 18-3-405(1), C.R.S. (2013).


. These counts would represent class 3 felonies if committed by an adult. See § 18-3-405(1), (2)(d).


. These counts would represent class 3 felonies if committed by an adult. See § 18-6-302(2), C.R.S. (2013).


. A.S. pleaded guilty to count 1 (the first count of sexual assault on a child) and count 11 (the aggravated juvenile offender sentence enhancer).


. - A.S. falls within the third subcategory of aggravated juvenile offender, defined in section 19-2-516(4)(II1).


. Where a permissive construction of the word "may" does not fulfill the legislative purpose underlying a statute, we will construe the word "to impose the mandatory requirement associated with the word 'shall.'" Danielson v. Castle Meadows, Inc., 791 P.2d 1106, 1113 (Colo.1990). The prosecution cites three of our cases to support their argument that we should interpret "may"" in subsection (5)(a)(I)(A) to mean "shall": Danielson; People v. Hoehl, 193 Colo. 557, 568 P.2d 484 (1977); and Duprey v. Anderson, 184 Colo. 70, 518 P.2d 807 (1974). None of these cases is applicable here. In Hoek! and Duprey, we interpreted "may" to require greater certainty based on our presumption that the General Assembly intends its enactments to be constitutional. See Hoehl, 568 P.2d at 486 (interpreting "may" in statute criminalizing placing a child 'in a situation that may endanger the child's life or health" to mean that the situation must pose a reasonable probability of endangerment, not merely a possibility of endangerment, in order to avoid unconstitutional vagueness); Duprey, 518 P.2d at 810-11 (interpreting "may" in a statute stating that "the county clerk may mail postal cards to all [] purged electors informing them that their names have been purged from the registration books of the county clerk for failure to vote at [the preceding] general election" to mean "shall" in order to avoid due process viola-174 Colo. (Colo.2002); see also People v. Dist. Court, 718 P.2d 918, 922 n. 7 (Colo.1986) (explaining that, while "shall" is most commonly mandatory in effect, "may" is usually permissive or directory). "Where both mandatory and directory verbs are used in the same statute, . it is a fair inference that the legislature realized the difference in meaning, and intended that the verbs should carry with them their ordinary meanings." Norman J. Singer & J.D. Shambie Singer, 3 Sutherland Statutory Construction § 57:11 (7th ed.). "This is especially true where 'shall and 'may' are used in close juxtaposition. ..." Id. 122 Section 19-2-601(5b)(a)(I)(A)'s use of the permissive "may" allows a court significant discretion to craft a sentence it deems appropriate for an aggravated juvenile offender adjudicated delinquent "[fJlor an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult." The only restriction this provision imposes on a sentencing court's discretion is that it may not commit such a juvenile to DHS for a term of more than five years. By contrast, through the General Assembly's use of the mandatory "shall," subsections (b)(a)(D(B) and (C) of section 19-2-601 com-tions and render the statute constitutional). Finally, in Danielson, we reconciled a clear conflict between the body of state law allowing a water user to use water out of priority only where that user avoids injury to senior water rights holders (in part by replacing any depletions) with a statutory provision that appeared to make replacement optional. See 791 P.2d at 1112-14. In that case, we interpreted section 37-90-137(9)(c), which provided that "decrees may also require the continuation of replacement after withdrawal ceases if necessary to compensate for injurious stream depletions caused by prior withdrawals from such wells." In order to effectuate the legislative policy underlying the statute-protecting vested water rights-we interpreted "may" to mean "shall" and held that once there is a determination that injurious depletions to vested water rights occur after pumping ceases, the statute mandated that a plan for augmentation replace such depletions. Id. at 1113-14. There is no such obvious conflict here. 8. Section 19-2-921 contains more details about commitment to DHS and substantially mirrors section 19-2-601(5)(a)(I)(A) -(C)'s language at subsection (3)(b): (I) The juvenile court may commit any juvenile adjudicated as an aggravated juvenile offender for an offense other than an offense 312 PACIFIC REPORTER, 3d SERIES pel commitment of an aggravated juvenile offender adjudicated delinquent "[fjor an offense that would constitute a class 2 [or class 1] felony if committed by an adult" to DHS. Providing courts greater flexibility in sentencing the least serious subcategory of juvenile offenders is consistent with the purposes of the juvenile justice system: serving child welfare and society's best interests by "appropriately sanction[ing] juveniles who violate the law." WP., 295 P.3d at 521 (quoting § 19-2-102(1)). 23 Section 19-2-601(5)(a)(I) does not operate in a vacuum. Restrictive language explicitly limits a court's application of each of the generally available sentencing options the General Assembly supplies in sections 19-2-909 to -917. For example, section 19-2-909 is applicable "[eJxeept as otherwise provided in sections 19-2-601 and 19-2-9218 for an aggravated juvenile offender." § 19-2-909(1)(a) (providing for commitment to DHS). Most of the remaining sections begin with a similar clause: "Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender..." § 19-2-910(1), 2) (providing for commitment of a person eighteen years of age or older to DHS, the county jail, or a community correctional facil-that would constitute a class 1 or class 2 felony if committed by an adult to the department of human services for a determinate period of up to five years. (II) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 2 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than five years. (III) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 1 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than seven years. § 19-2-921(3)(b), C.R.S. (2013) (emphasis added). In addition, subsection (3)(c) allows a court to "commit any juvenile who is not adjudicated an aggravated juvenile offender but is adjudicated for an offense that would constitute a felony or a misdemeanor to the department of human services" for a determinate period of two years or less. § 19-2-921(3)(c) (emphasis added); see also § 19-2-909(1)(a). *174tions and render the statute constitutional). Finally, in Danielson, we reconciled a clear conflict between the body of state law allowing a water user to use water out of priority only where that user avoids injury to senior water rights holders (in part by replacing any depletions) with a statutory provision that appeared to make replacement optional. See 791 P.2d at 1112-14. In that case, we interpreted section 37-90-137(9)(c), which provided that "decrees may also require the continuation of replacement after withdrawal ceases if necessary to compensate for injurious stream depletions caused by prior withdrawals from such wells." In order to effectuate the legislative policy underlying the statute-protecting vested water rights-we interpreted "may" to mean "shall" and held that once there is a determination that injurious depletions to vested water rights occur after pumping ceases, the statute mandated that a plan for augmentation replace such depletions. Id. at 1113-14. There is no such obvious conflict here.


. Section 19-2-921 contains more details about commitment to DHS and substantially mirrors section 19-2-601(5)(a)(I)(A) -(C)'s language at subsection (3)(b):
(I) The juvenile court may commit any juvenile adjudicated as an aggravated juvenile offender for an offense other than an offense that would constitute a class 1 or class 2 felony if committed by an adult to the department of human services for a determinate period of up to five years.
(II) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 2 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than five years.
(III) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 1 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than seven years.
§ 19-2-921(3)(b), C.R.S. (2013) (emphasis added). In addition, subsection (3)(c) allows a court to "commit any juvenile who is not adjudicated an aggravated juvenile offender but is adjudicated for an offense that would constitute a felony or a misdemeanor to the department of human services" for a determinate period of two years or less. § 19-2-921(3)(c) (emphasis added); see also § 19-2-909(1)(a).


. It reads: "Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender{,] ... [the court may place the juvenile on probation ... under such conditions as the court may impose." See § 19-2-913(1), (1)(a).


, See HB. 96-1005, ch. 283, sec. 1, §§ 19-2-101 to -1004, 1996 Colo. Sess. Laws 1595, 1595-1679 (effective Jan. 1, 1997).


. The precursors to current section 19-2-601 allowed a court to commit an aggravated juvenile offender for a term of five years. See § 19-2-804(6)(a) CRS. (1996) (providing that, "[ulpon adjudication as an aggravated juvenile offender, the court may commit the juvenile to the department of human services for a determinate period of five years" (emphasis added)); see also Rocha, 713 P.2d at 353 n. 3.


. The first subcategory would encompass all aggravated juvenile offenders adjudicated delinquent for an offense other than an offense that would constitute a class 1 felony if committed by an adult. The second subcategory would include only aggravated juvenile offenders adjudicated delinquent for an offense that would constitute a class 1 felony if committed by an adult, as the third subcategory does now.


. See ch. 283, sec. 1, §§ 19-2-909 to -917, 1996 Colo. Sess. Laws 1595, 1662-66. For example, before the 1996 amendments, the probation provision read simply, "[the court may place the juvenile on probation or under protective supervision in the legal custody of one or both parents or the guardian under such conditions as the court may impose." § 19-2-703(1)(f, CRS. (1995). The 1996 amendments changed the location of the probation provision and prefaced the same language with the phrase "[elxcept as otherwise provided in section 19-2-601 for an aggravated juvenile offender." § 19-2-913(1), (1)(a), CRIS. (1997).


. The original definition of "aggravated juvenile offender" included only juveniles at least twelve years old who commit an act that would constitute murder if committed by an adult, and juveniles at least sixteen years old who commit an act that would constitute a felony if committed by an adult and who subsequently commit an act that would constitute a crime of violence if committed by an adult. S$.B. 127, ch. 142, sec. 1, § 19-1-103(2.1), 1984 Colo. Sess Laws 566, 566 (effective July 1 1984).


. As discussed in ILB., supra, the definition of "aggravated juvenile offender" includes three groups of offenders: (1) juveniles who commit an act constituting a class 1 or class 2 felony; (2) juveniles previously adjudicated delinquent for an "act that constitutes a felony" who are adjudicated delinquent or revoked from probation for an "act that constitutes a crime of violence"; and (3) juveniles who commit an act constituting felonious unlawful sexual behavior, incest, or aggravated incest. § 19-2-516(4). Aggravated juvenile offenders in the first category are always subject to a minimum sentencing period. § 19-2-601(5)(a)(I)(B)-(C). Offenders in the second category are subject to a minimum sentencing period as violent juvenile offenders, as long as the offense is established through adjudication. § 19-2-516(3); §19-2-908(1)(c)(I)(A); see also People in Interest of D.G., 733 P.2d 1199 (Colo. 1987) (upholding prosecutors' discretion to either petition for adjudication or revocation of probation, where either process would trigger special offender classification for a juvenile).